DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are currently pending.
Claim Objections
Claims 12-14 are objected to because of the following informalities:  they include phrases such as “the electrode comprising a…” and is suggested it be changed to “the electrode comprises a…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the based portion" in lines seven (both).  There is insufficient antecedent basis for this limitation in the claim. It is assumed “base portion” was intended.
Claim 1 recites the limitation "the head portion" in line eight. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the electrode" in line two. There is insufficient antecedent basis for this limitation in the claim. It should be phrased as done in other dependent claims as “each electrode”.
Claim 8 recites the limitation "the number" in line two. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asjes et al. US Publication 2012/0226127 (hereinafter Asjes).
Regarding claim 1, Asjes discloses an headset (Figures 1 and 8) comprising: a plurality of biometric sensor assemblies (Figure 8, 4 units are shown near elements 9): 

    PNG
    media_image1.png
    565
    1056
    media_image1.png
    Greyscale

Regarding claim 2, Asjes discloses that the collapsible wail portion is configured to flex and to collapse partially near the applied force that is applied unevenly at the electrode or electrodes (Figure 9 at element 31, see also [0043]).

Regarding claim 4, Asjes discloses that each electrode comprises a conductive metal strip ([0020] and elements 9, 20 which are strips of metal material). Strip is being read as “a long, narrow piece of a material” which would include the pins of element 9. 
Regarding claim 7, Asjes disclose that the collapsed wall portion collapses to maximize a surface area of the electrode in contact with a wearer's scalp (Figure 9 shows two arrows detailing the motion of the collapsible wall 31).
Regarding claim 10, Asjes discloses that the top portion has an oblong shape (Figure 6 which shows an alternate design shape for the top portion).
Regarding claim 11, see contents of rejected claim 1 above.
Regarding claim 12, see contents of rejected claim 4 above.
Regarding claim 16, see contents of rejected claim 10 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asjes in view of Turner et al. US Publication 2009/0088619 (hereinafter Turner).
In an alternate reading of claim 1, Asjes discloses an headset (Figures 1 and 8) comprising: a plurality of biometric sensor assemblies (Figure 8, 4 units are shown near elements 9): each of the plurality of biometric sensor assembly comprising one or more electrodes and a housing unit for housing the electrode or electrodes (housing 7 with 
Turner teaches an EEG headset that utilizes a free-floating electrode within an EEG headset (Figures 8-10, electrode 18 within housing 16’) where the housing includes a top, bottom, and collapsible portions (see annotated figure below as well as [0035] detailing the nylons lines allowing the center electrode to flex and move within the cavity of the housing), the collapsible wall portion (unlabeled nylon lines in Figures 8-9 and detailed in [0035] are not wall portions per se but are a similar material as detailed by Asjes and are shown to be thinner than the base portion and the top portion (see Figures 8, also below).

    PNG
    media_image2.png
    301
    292
    media_image2.png
    Greyscale


Regarding claim 3, Asjes discloses that the base portion, the collapsible wall portion, and the head portion are configured as a unitary unit (Figure 9, where it is not detailed as being separable).
Regarding claim 4, Asjes discloses that each electrode comprises a conductive metal strip ([0020] and elements 9, 20 which are strips of metal material). Strip is being read as “a long, narrow piece of a material” which would include the pins of element 9. 
Regarding claim 7, Asjes disclose that the collapsed wall portion collapses to maximize a surface area of the electrode in contact with a wearer's scalp (Figure 9 shows two arrows detailing the motion of the collapsible wall 31).
Regarding claim 9, Asjes mentions the housing can be cylindrical in nature but is silent on the top portion being this way. Turner shows that all of the pieces of the housing assembly are round (Figures 8-9). It would have been obvious given the lack of criticality for the shaping, to utilize the round shaped top portion as taught by Turner with the device of Asjes as a matter of design choice.
Regarding claim 10, Asjes discloses that the top portion has an oblong shape (Figure 6 which shows an alternate design shape for the top portion).
Regarding claim 11, see contents of rejected claim 1 above.
Regarding claim 12, see contents of rejected claim 4 above.
Regarding claim 15, see contents of rejected claim 9 above.
Regarding claim 16, see contents of rejected claim 10 above.
Claims 5-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asjes in view of Popescu et al. US Publication 2010/0198042 (hereinafter Popescu). 
Regarding claims 5-6, Asjes teaches utilizing pins but is silent on them being specifically pogo pins. Popescu teaches an EEG monitoring headset that specifically includes a plurality of electrodes with each electrode is configured as a pogo pin (Figures 1 and 7, elements 12,12a-c). It would have been obvious to the skilled artisan before the effective filing date to utilize the pogo pins as taught by Popescu in lieu of the pins of Asjes in order to allow individual adjustment for optimal scalp contact.
Regarding claim 8, Asjes discloses that the collapsed wall portion collapses to maximize the number of pins in contact with a wearer's scalp (Figure 9 and [0041]-[0043]). The pogo pins were rendered obvious via Popescu (see contents of rejected claims 5-6 above). 
Regarding claims 13-14, see contents of rejected claims 5-6 above.
Claims 5-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asjes in view of Turner, and in further view of Popescu.
Regarding claims 5-6, Asjes teaches utilizing pins but is silent on them being specifically pogo pins. Popescu teaches an EEG monitoring headset that specifically includes a plurality of electrodes with each electrode is configured as a pogo pin (Figures 1 and 7, elements 12,12a-c). It would have been obvious to the skilled artisan before the effective filing date to utilize the pogo pins as taught by Popescu in lieu of the pins of Asjes in order to allow individual adjustment for optimal scalp contact.

Regarding claims 13-14, see contents of rejected claims 5-6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794